        


                                               UNITED STATES DISTRICT COURT

                                                MIDDLE DISTRICT OF LOUISIANA


LEE EM BRUCE, RONNEKA SMITH                                                    CIVIL ACTION NO.
AND WILLIE BROWN

VERSUS                                                                         3:18-cv-00012-SDD-EWD

BOARD OF SUPERVISORS OF THE
LOUISIANA COMMUNITY AND TECHNICAL
COLLEGES AND DR. MONTY SULLIVAN, IN
HIS OFFICIAL CAPACITY AS SYSTEM PRESIDENT


                                                                      RULING

       This matter is before the Court on the Motion to Transfer Venue1 by Defendants,

The Board of Supervisors of the Louisiana Community and Technical Colleges (“LCTCS”)

and Dr. Monty Sullivan, in his official capacity as System President (“Sullivan”)(or

collectively “Defendants”). Plaintiffs Lee Em Bruce, Ronneka Smith, and Willie Brown

(“Plaintiffs”) have filed an Opposition2 to this motion. For the following reasons, the Court

finds that Defendants’ motion should be granted.

I.     BACKGROUND

       Plaintiffs are students who have previously been or are currently enrolled at

Delgado Community College (“Delgado”),3 an institution within the LCTCS, with four

campuses located in New Orleans, Louisiana and one campus located in Metairie,

Louisiana.4 Plaintiffs are deaf individuals who communicate primarily in American Sign


                                                                   
1
  Rec.Doc. No. 23.
2
  Rec. Doc. No. 27.
3
  Rec. Doc. Nos. 1 & 22.
4
  Rec. Doc. No. 23-2.
       Document Number: 48933 
                                                                                            Page 1 of 15 
                                                                                                         
        
           


Language (“ASL”),5 and they allege generally that Defendants have repeatedly

discriminated against them by failing and/or refusing to provide auxiliary aids and services

necessary to ensure effective communication with Defendants’ employees, staff, faculty,

and professors in a manner equal to those services provided to hearing students.6 As a

result of this alleged discrimination, Plaintiffs contend they have been and continue to be

unable to meaningfully engage in the educational services provided by Delgado.

          On October 25, 2017, Plaintiffs filed a lawsuit in the Eastern District of Louisiana

against the same Defendants named herein which appears to be identical to the present

lawsuit.7 However, on October 30, 2017, Plaintiffs filed a Notice of Voluntary Dismissal

without Prejudice, which the Eastern District granted.8 Plaintiffs subsequently filed the

instant litigation in the Middle District of Louisiana on January 5, 2018.9 Defendants now

move to transfer venue to the Eastern District of Louisiana.

    II.          LAW & ANALYSIS

          A.            Motion To Transfer Venue

          “Section 1404(a) of Title 28 allows the Court in its discretion to transfer venue to

another district or division, ‘[f]or the convenience of parties and witnesses, in the interest

of justice,’ where the action might have been brought.”10                    “‘When the movant

demonstrates that the transferee venue is clearly more convenient’ than the venue




                                                                      
5
  Rec. Doc. No. 1, ¶ 1.
6
  Id.
7
  See Rec. Doc. No. 23-8, Civil Action No. 17-cv-11209-KDE-JCW.
8
  Rec. Doc. No. 23-1 at 3 (citing Civil Action No. 17-cv-11209 (E.D. La.), Rec. Doc. No. 4).
9
  Rec. Doc. No. 1.
10
   Norman v. H & E Equipment Services, Inc., 2015 WL 1281989, at *5 (M.D.La. Mar. 20, 2015)(quoting 28
U.S.C. § 1404(a); Hollis v.. Fla. State Univ., 259 F.3d 1295, 1300 (11th Cir.2001)).
          Document Number: 48933 
                                                                                          Page 2 of 15 
                                                                                                       
           
         


chosen by the plaintiff, ‘it has shown good cause and the district court should grant the

transfer.’”11

        “In determining whether to transfer a case, the court must consider both private

interest factors and public interest factors after first considering whether the judicial district

to which transfer is sought would have been a district in which the claim could have been

filed.”12 “These factors are ‘not necessarily exhaustive or exclusive’ and ‘none can be

said to be of dispositive weight.’”13

        The private interest factors that a court must consider are: “(1) the relative ease of

access to sources of proof; (2) the availability of compulsory process to secure the

attendance of witnesses; (3) the cost of attendance for willing witnesses; and (4) all other

practical problems that make trial of a case easy, expeditious and inexpensive.”14 The

public factors to be considered are: “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws [or in] the application of foreign law.”15 “The

Fifth Circuit has explained that a plaintiff's choice of venue is not determinative in the

analysis, but the plaintiff's choice of venue should be respected if the transferee venue is




                                                                    
11
    Coleman v. Trican Well Service, L.P., 2015 WL 865153, at *1 (W.D.Tex. Feb. 27, 2015)(quoting In re
Volkswagen of Am., Inc. (Volkswagen II), 545 F.3d 304, 315 (5th Cir.2008)).
 12
    Saurage v. Rave Reviews Cinemas, LLC, 2008 WL 205342, at *2 (M.D.La. Jan. 23, 2008)(citing In re
Volkswagen AG, 371 F.3d 201, 203 (5th Cir.2004)).
 13
    Vivint Louisiana, LLC v. City of Shreveport, 2015 WL 1456216, at *3 (M.D.La. Mar. 23, 2015)(quoting In
re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir.2008)(citing Action Indus., Inc., v. U.S. Fid. & Guar.
Corp., 358 F.3d 337, 340 (5th Cir.2004)).
14
   In re Volkswagen of Am., Inc., 545 F.3d at 315.
15
   Id.
        Document Number: 48933 
                                                                                                Page 3 of 15 
                                                                                                             
         
         


not clearly more convenient.”16

        B. Arguments of Parties

        Defendants do not argue that the Middle District is an improper venue for this suit

considering that Delgado is supervised under the LCTCS, and the LCTCS is domiciled in

East Baton Rouge Parish within the Middle District. However, Defendants maintain the

Eastern District is also a proper venue because Delgado has several campuses in New

Orleans and Metairie, and all campuses are located within the Eastern District.

        Defendants maintain that the private interest factors in this case weigh in favor of

transfer. Defendants contend the Eastern District is the more convenient court because

a substantial part of the events or omissions giving rise to the claims asserted in this

matter occurred on Delgado’s campuses. Defendants note that Plaintiffs’ Complaint filed

in the Eastern District contained allegations that venue was proper in the Eastern District

“because a substantial part of the events that give rise to the claims occurred in this

District.”17         Further, regarding the instant suit, Defendants argue that Plaintiffs’ First

Amended Complaint alleges no personal conduct by any member of the LCTCS, nor do

they allege that any interaction with Delgado staff occurred in the Middle District. Notably,

in both the Eastern District Complaint and the original Complaint filed in this Court,

Plaintiffs Bruce and Smith alleged that they reside in the New Orleans area.18 However,

in Plaintiffs’ First Amended Complaint, all allegations regarding Plaintiffs’ residences have

been removed.19 Thus, because no Plaintiff indicates that he/she lives in the Middle

                                                                    
16
    CSFB 1998–C2 TX Facilities, LLC v. Rector, 2015 WL 1003045, at *6 (Mar. 5, 2015)(citing Volkswagen
II, 545 F.3d at 314–15 (5th Cir.2008)(en banc)).
17
    Rec. Doc. No. 23-1 at 6 (quoting Rec. Doc. No. 23-8, ¶ 10).
18
    See Rec. Doc. Nos. 1 & 23-8.
19
    Rec. Doc. No. 22.
        Document Number: 48933 
                                                                                          Page 4 of 15 
                                                                                                       
         
         


District, Defendants contend Plaintiffs’ choice of forum should be afforded little deference

in this case.

        Defendants also challenge Plaintiffs’ allegation in their First Amended Complaint

that “[v]enue is proper in this district … because a substantial part of the events that give

rise to the claims occurred in this district.”20 Defendants submit that Plaintiffs’ allegations

directly contradict this contention as both Bruce and Smith claim they took classes in

person at Delgado, and Smith indicates that she was enrolled at Delgado’s City Park

Campus in New Orleans. Bruce and Smith further allege that they personally interacted

with Gretchen Peoples and other staff members at Delgado’s financial aid office, and,

although Brown claims he participated in Delgado’s online courses, he alleges he

contacted Delgado’s Office of Disability Services.21 Defendants claim no presence in the

Middle District as Delgado’s physical classrooms,22 Office of Financial Aid,23 and Office

of Disability Services24 are all located in the New Orleans area. Additionally, Defendants

contend        the         student              records                and   documentary   evidence   of   resources   and

accommodations provided to students attending Delgado are kept and maintained in New

Orleans within the Office of Disability Services.25

        Defendants also maintain that transferring venue to the Eastern District would

mitigate against witness costs as Delgado’s campuses are substantially closer to the

Eastern District rather than the Middle District, and the key witnesses to this litigation work



                                                                    
20
   Id. at ¶ 11.
21
   Id. at ¶ 37.
22
   Rec. Doc. No. 23-2.
23
   Rec. Doc. No. 23-6.
24
   Rec. Doc. No. 23-5.
25
   Rec. Doc. No. 23-4.
        Document Number: 48933 
                                                                                                                Page 5 of 15 
                                                                                                                             
         
        


and reside in the Eastern District, i.e., Gretchen Peoples, Delgado’s disability services

coordinator;26 Joseph Williams, who is alleged to have personally interacted with Plaintiff

Smith;27 and Dr. Arnel Cosey, the Vice Chancellor of Student Affairs and Executive Dean

of Delgado’s City Park Campus.28 Further, although Defendants admit that not every

potential or possible witness has been identified at this stage of the litigation, Defendants

contend that it is reasonably likely that most witnesses with key knowledge as to the facts

surrounding this case will work and/or reside in the Eastern District. As such, Defendants

submit that trial of this matter would be more expeditious and less expensive if tried in the

Eastern District. In the event of a multi-day trial in the Middle District, greater meal and

lodging costs would almost certainly be necessary. Finally, the subpoena power is equal

as to both districts and is neutral.

       As to the public interest factors, Defendants argue that these factors also weigh in

favor of transfer. Defendants note that, statistically, the Eastern District would likely

resolve this litigation in a shorter median time as compared to the Middle District.

Defendants offer evidence showing that the median time from filing to disposition in civil

cases is 6.8 months in the Eastern District contrasted by 11.4 months in the Middle

District, and an even shorter median time from filing to trial exists in the Eastern District

– 17.9 months – as compared to the Middle District – 36 months.29

       Additionally, Defendants claim that the localized interests in having this case



                                                                   
26
   Rec. Doc. No. 22, ¶¶ 22 & 32; Rec. Doc. Nos. 23-4 & 23-5.
27
   Rec. Doc. Nos. 23-3 & 23-5.
28
   Rec. Doc. No. 23-2.
29
   Rec. Doc. No. 23-9, U.S. District Courts – Combined Civil and Criminal Federal Court Management
Statistics (December 31, 2017), available at
http://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distcomparison1231.2017.pdf 
       Document Number: 48933 
                                                                                          Page 6 of 15 
                                                                                                       
        
         


decided in the Eastern District weigh in favor of transfer as any decision will directly affect

Delgado particularly more than the LCTCS generally. Defendants argue that Delgado

creates and implements its own policies in accordance with the general rules of the

LCTCS, and if Plaintiffs prevail herein, the relief obtained will directly affect Delgado rather

than the LCTC system. As Delgado has no campuses within the Middle District, no relief

will be felt in the Middle District.

        Finally, Defendants contend the Middle and Eastern Districts are equally equipped

to adjudicate the constitutional matter complained of, and there are no conflicts of law or

application of foreign law present.                                    Accordingly, Defendants maintain they have

demonstrated that transferring this case to the Eastern District is warranted and is in the

best interests of justice.

        Plaintiffs oppose the Defendants’ motion, arguing that Section 1404(a) does not

grant a defendant the power to substitute its preference of venue over that of a plaintiff’s.

Plaintiffs cite the Supreme Court’s decision in Gulf Oil Corp. v. Gilbert, wherein the Court

stated: “It is often said that the plaintiff may not, by choice of an inconvenient forum, vex,

harass or oppress the defendant by inflicting upon him expense or trouble not necessary

to his own right to pursue his remedy. But unless the balance is strongly in favor of the

defendant, the plaintiff’s choice of forum should rarely be disturbed.”30 Plaintiffs contend

there is nothing vexatious or harassing by suing Defendants in the district closest to

Defendants’ home office, where funding is allocated, centralized decisions are made, and

where Defendants’ counsel are located.31


                                                                    
30
   330 U.S. 501, 508 (1947).
31
   Rec. Doc. No. 27 at 3.
        Document Number: 48933 
                                                                                                       Page 7 of 15 
                                                                                                                    
         
        


       Plaintiffs argue Defendants have not met their burden of demonstrating that the

Eastern District is a more convenient forum that the Middle District. In weighing the

private and public interest factors, Plaintiffs offer several reasons why this case should

be tried in the Middle District rather than the Eastern District. Regarding sources of proof,

costs to witnesses, and other practical problems, Plaintiffs contend Defendants have

failed to carry their burden of demonstrating that these factors clearly favor transfer.

       Plaintiffs submit that the issues raised in this case involve system-wide contracts

with disability service care providers and the allocation of funding to the various colleges

within the LCTCS system; thus, Plaintiffs maintain that any effort to resolve their claims

of systematic deficiencies, and Defendants’ failure to accommodate students with

disabilities, will likely involve evidence and witnesses located in Baton Rouge where the

offices of both the LCTCS and Dr. Sullivan are located. Plaintiffs acknowledge that

substantial evidence pertinent to the instant litigation may be located in the Eastern

District; however, Plaintiffs argue that Defendants and their lawyers are domiciled in the

Middle District, and several witnesses and potential evidence are likely to be located in

the Middle District.

       Plaintiffs counter that Defendants’ claims that they will experience inconvenience,

prejudice, or financial hardship if this case is tried in the Middle District are speculative

and meritless as the Middle District is less than eighty (80) miles away from Delgado’s

main campus. Plaintiffs also note that Defendants admitted that none of their witnesses

are located outside of the 100-mile threshold for considering witness costs and




       Document Number: 48933 
                                                                                  Page 8 of 15 
                                                                                               
        
        


inconvenience as required by the Fifth Circuit.32                     Thus, Plaintiffs argue Defendants’

preference in trying this case in the Eastern District does not constitute “clear proof” in

favor of transfer.33

       As to the public interest factors, Plaintiffs note Defendants’ concession that

familiarity with the law and avoidance of conflicts of law are neutral. Plaintiffs claim that

Defendants’ arguments regarding administrative difficulties and localized interests are

speculative and fail to meet Defendants’ burden. Plaintiffs argue Defendants’ statistical

data “ignores significant changes that have occurred in both the Eastern and Middle

Districts in 2018,”34 making specific reference to the Honorable Eastern District Court

Judge Kurt Engelhardt’s ascension to the Fifth Circuit. Further, Plaintiffs cite this Court’s

previous finding in Utility Constructors, Inc. v. Liberty Mutual Insurance Co. that the time

between filing suit and trial is not entitled to much weight because it is the most

speculative.35 Plaintiffs also claim that this Court has already “invested significant time

and resources in becoming familiar with the facts and law of this case.”36

       Plaintiffs attempt to refute the localized interest arguments presented by

Defendants, arguing that Defendants ignore the systemic nature of the alleged

discrimination and the purported “Baton-Rouge-centric nature of Defendants’ own

affirmative defenses” such as sovereign immunity, qualified immunity, and fundamental




                                                                   
32
   Id. Plaintiffs cite to In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).
33
   Id. at 5.
34
   Id. at 6.
35
   No. 15-cv-00501-JWD-RLB, 2016 WL 4033977 at *8 (M.D. La. July 25, 2016). The Court notes that this
case was decided before the Great Flood of 2016 and the death of the Honorable James Brady in 2017.
36
   Rec. Doc. No. 27 at 6 (citing Rec. Doc. No. 21).
       Document Number: 48933 
                                                                                             Page 9 of 15 
                                                                                                          
        
        


alteration/undue burden.37 Plaintiffs also argue that Baton Rouge taxpayers have at least

as much interest in the outcome of this litigation, if not more, than New Orleans taxpayers.

       C.            Analysis

                     1.             Suit Could Have Been Filed in Eastern District of Louisiana

       Pursuant to the Section 1404(a) framework, the Court must first determine whether

this lawsuit could have been brought in the Eastern District. Thus, the general venue

statute, 28 U.S.C. § 1391, applies, which establishes venue in: (1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the

district is located; (2) a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred ...; or (3) if there is no district in which an action

may otherwise be brought as provided in this section, any judicial district in which any

defendant is subject to the court's personal jurisdiction with respect to such action.38

       As this case appears to have been previously filed in the Eastern District of

Louisiana, and no party disputes that this suit could have been filed in the Eastern District

of Louisiana, the Court finds that this action could have been brought in the Eastern

District of Louisiana where venue would be proper.

                     2.             Plaintiffs’ Choice of Forum

       The Court rejects Plaintiffs’ argument that their choice of forum is entitled to

deference in this case. This Court has previously held: “[I]t is clear under Fifth Circuit

precedent that the plaintiff's choice of forum is clearly a factor to be considered but in and




                                                                   
37
   Rec. Doc. No. 27 at 6. 
38
   28 U.S.C. § 1391(b)(West 2015).
       Document Number: 48933 
                                                                                            Page 10 of 15 
                                                                                                          
        
         


of itself it is neither conclusive nor determinative.”39 This Court has also held that,

“[g]enerally, a plaintiff's choice of forum is given great deference; however, a plaintiff's

choice of forum is given less deference when the plaintiff is not a resident of his

choice of forum and when the operative facts of a case occurred in a different

forum.”40 Despite Plaintiffs’ removal of this allegation in their First Amended Complaint,

the record establishes that the Plaintiffs reside in the Eastern District as alleged in the

Eastern District Complaint and the original Complaint filed herein.

                      3.             Private and Public Interest Factors

        After consideration of the facts in the record and the applicable law, the Court finds

that transfer of this case to the Eastern District furthers the convenience of the parties

and is in the interests of justice. The facts of this case demonstrate that Plaintiffs are/were

students at Delgado Community College for which all five campuses are located within

the Eastern District. The overwhelming majority of witnesses and evidence appears to

be located the Eastern District, particularly since it is clear that all alleged harm in this

matter was suffered by residents of the Eastern District allegedly committed mostly by

actors in the Eastern District. That fact that the LCTCS main office and Defendant

Sullivan are located in the Middle District is underwhelming when compared to the fact


                                                                    
39
   Parker v. PNK (Lake Charles) LLC, No. , 2017 WL 5077704 at *2 (M.D. La. Oct. 12,2017)(quoting In re
Horseshoe Entm't, 337 F.3d 429, 434 (5th Cir. 2003) (citing Garner v. Wolfinbarger, 433 F.2d 117, 119 (5th
Cir. 1970)); see also Humble Oil & Refining Co. v. Bell Marine Service, Inc., 321 F.2d 53, 56 (5th Cir. 1963)
(the avoidance of dismissal through 1404(a) lessens the weight to be given to the plaintiff's choice of
venue)).
40
   Rivers v. Union Pac. R.R., No. 16-673, 2017 WL 379447, at *2 (M.D. La. Jan. 26, 2017)(emphasis added)
(citing Apparel Prod. Servs. Inc. v. Transportes De Carga Fema, 546 F. Supp. 2d 451, 453 (S.D. Tex.
2008)); see also In re Link_A_Media Devices Corp., 662 F.3d 1221, 1223 (Fed. Cir. 2011) (plaintiff's choice
of forum is entitled to less deference when it is not the plaintiff's home forum) (citing Sinochem Int'l Co. v.
Malaysia Int'l Shipping Corp., 549 U.S. 422, 430 (2007); Piper Aircraft Co. v. Reyno, 454 U.S. 235, 256
(1981)). 
        Document Number: 48933 
                                                                                                Page 11 of 15 
                                                                                                              
         
         


that the majority of parties and witnesses who reside and/or work in the Eastern District.

Plaintiffs offer no argument or evidence to controvert Defendants’ assertions that: (1) all

of Plaintiffs’ contacts with Defendants’ employees occurred in the Eastern District; (2) no

contact occurred with any Defendant in the Middle District; (3) the Office of Financial Aid

and Office of Disability Services are located in New Orleans; and (4) the student records

and documentary evidence associated with the majority of Plaintiffs’ claims is maintained

in the Office of Disability Services. There is no doubt in the Court’s view that it is more

convenient and cost-effective to have this case tried in the Eastern District.

        Plaintiffs’ arguments regarding administrative difficulties and localized interests in

Baton Rouge are conclusory, incomplete, and suggest an inordinate interest on the part

of Baton Rouge taxpayers in the outcome of this litigation. Plaintiffs discount Defendants’

reliance on statistics as speculative and claim that Defendants’ data “ignores significant

changes that have occurred in both the Eastern and Middle Districts in 2018.”41 Plaintiffs,

however, reference only the recent transition of Eastern District Judge Kurt Engelhardt to

the Fifth Circuit Court of Appeals but fail to analyze the administrative difficulties flowing

from docket congestion in the Middle District.42 Considering this Court’s heavily

congested docket coupled with the fact that no operative facts relating to Plaintiffs’ claims

occurred in this district, the Court finds that this factor weighs heavily in favor of transfer.


                                                                    
41
   Rec. Doc. No. 27 at 6.
42
  In November 2017, the Middle District suffered the loss of Senior District Judge James Brady, who carried
active civil and criminal dockets at the time of his death. Recent statistics revealed that the Middle District
of Louisiana is the fourth busiest district in the country despite having only three active district judges, two
magistrate judges, and no senior judges. The docket of the Middle District has been further impacted in
the last year by the increase in civil case filings related to a catastrophic flood event in August of 2016. As
a result of these recent events, the three active judges of the Middle District assumed the criminal and civil
dockets of the late Honorable James Brady and contemporaneously gained an increase of approximately
900 flood related civil filings.
        Document Number: 48933 
                                                                                                 Page 12 of 15 
                                                                                                               
         
         


        Plaintiffs’ claim that defense counsel are located in the Middle District is meritless

as a matter of law. This Court, following Fifth Circuit precedent, has held that the

inconvenience of the location of counsel is not a factor to be considered.43

        Plaintiffs also overstate this Court’s investment in the current litigation. Plaintiffs

state that this Court has already “invested significant time and resources in becoming

familiar with the facts and law of this case;”44 however, the very document Plaintiffs cite

for this proposition also states: “This suit is still in its early stages. The Court has not yet

held a scheduling conference, nor has the Court issued a Scheduling Order.”45 This

argument is unpersuasive and does not weigh against transfer.

        Finally, Plaintiffs maintain that Defendants’ affirmative defenses of sovereign

immunity, qualified immunity, and fundamental alteration/undue burden are “Baton-

Rouge-centric,”46 and Defendants are likely to offer evidence concerning statewide tax

allocations, budgeting decisions, and comparison of services provided at various colleges

within the LCTCS system; thus, Plaintiffs contend:

        These have all been hot-button topics in the Baton Rouge public
        consciousness for some time. Baton Rouge taxpayers have at least as
        much interest in hearing about (and remedying) systemic discrimination in
        the LCTCS system as New Orleans area taxpayers. If anything, the
        dispositive issues in this case may be of more local interest in the Middle
        District than in the Eastern District.47

The Court is unpersuaded that Defendants’ affirmative defenses are “Baton-rouge-

centric” simply because they are asserted by Defendants located in Baton Rouge. The


                                                                    
43
   Parker, 2017 WL 5077704 at *4 (citing In re Horseshoe Entm't, 337 F.3d at 434 (“The factor of ‘location
of counsel’ is irrelevant and improper for consideration in determining the question of transfer of venue.”)).
44
   Rec. Doc. No. 27 at 6 (citing Rec. Doc. No. 21).
45
   Rec. Doc. No. 21 at 6.
46
   Id.
47
   Id. at 7. 
        Document Number: 48933 
                                                                                               Page 13 of 15 
                                                                                                             
         
         


defenses of sovereign immunity, qualified immunity, and fundamental alteration/undue

burden are not novel or specialized within the Middle District, and they certainly do not

require resolution in the Middle District. Moreover, the suggestion that Middle District

taxpayers may be more interested in the outcome of this litigation than Eastern District

taxpayers is speculative, conclusory, and unsupported by evidence or jurisprudence.

        The Court finds that Plaintiffs’ conduct and arguments are highly suggestive of

forum shopping. Plaintiffs originally filed this lawsuit in the Eastern District. Five days

later, Plaintiffs voluntarily dismissed the suit filed in the Eastern District, and a little over

two months later, Plaintiffs filed a seemingly identical suit in the Middle District. Plaintiffs’

allegation in their Complaint48 and First Amended Complaint49 that “a substantial part of

the events that give rise to the claims occurred in this District,” is belied by nearly all of

Plaintiffs’ subsequent allegations. Now, to defeat Defendants’ motion, Plaintiffs offer

strained and unsupported arguments in an apparent attempt to overemphasize the

purported localized interests of Middle District taxpayers over Eastern District taxpayers.

The Court finds these arguments without merit, particularly considering that the outcome

of this litigation with respect to Delgado will have a direct impact on residents of the

Eastern District but may only result in an indirect impact on residents of the Middle

District.

        The Eastern District held in The Laitram Corporation v. Hewlett-Packard Company

that “[a] fundamental principle guiding the Court's analysis is that litigation should proceed

in that place where the case finds its center of gravity.”50 The uncontroverted record in

                                                                    
48
   Rec. Doc. No. 1, ¶ 10.
49
   Rec. Doc. No. 22, ¶ 110. 
50
   120 F.Supp.2d 607, 609 (E.D. La. 2000)(internal quotation marks and citations omitted).
        Document Number: 48933 
                                                                                             Page 14 of 15 
                                                                                                           
         
           


this case shows that the Eastern District of Louisiana is the “center of gravity” for the acts

giving rise to this lawsuit. Accordingly, the Court finds that Defendants have carried their

burden of demonstrating that the Eastern District is clearly a more convenient and proper

forum for this case.

III.      CONCLUSION

          For the reasons set forth above, Defendants’ Motion to Transfer Venue51 is

GRANTED, and this case shall be TRANSFERRED to the United States District Court for

the Eastern District of Louisiana.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 19th day of November, 2018.



                                                                               S
                                                                         ____________________________________
                                                                         SHELLY D. DICK
                                                                         CHIEF DISTRICT JUDGE
                                                                         MIDDLE DISTRICT OF LOUISIANA 




                                                                      
51
     Rec.Doc. No. 23.
          Document Number: 48933 
                                                                                                     Page 15 of 15 
                                                                                                                   
           
